Motion by appellants to delete certain papers from the record on an appeal from part of an order dated April 12, 1962. Motion granted to the extent of granting leave to appellants to dispense with the printing of all papers other than those relating to the two portions of the order from which they appeal, on condition that all the original papers recited in the order and used in the court below, be submitted on the argument of the appeal. This disposition is without prejudice to a motion to dismiss the appeal on the ground that it was not timely taken, if respondents be so advised. Motion by appellants for a stay denied. Beldoek, P. J., Ughetta, Kleinfeld and Brennan, JJ., concur.